Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants have cancelled claims 1-15 and added new claims 16-33.  Claims 16-33 remain pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of a digitial ink head in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 requires applying ink to an upper part of a substrate and forming a cavity by pressing a lower part of the substrate against the surface layer; however, there is no disclosure in the original specification that the roller/cylinder as claimed in claim 25 can function in this manner (i.e print on upper part and pressing a lower part since the cylinder rotates and the part that is printed is the same as the part that presses) and therefore this combination of requires appears to be new matter.  If the applicant can provide implicit or explicit support for this requirement the examiner will withdraw the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 16-21, 23-24, 28-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by EP 2213476 A1, hereinafter EP 476.
Claim 16:  EP 476 discloses a method of forming an embossed surface on a building panel comprising providing a foil, forming an ink which has a horizontal and vertical surface by applying curable ink on to the upper part of the foil using a digital ink head, forming a cavity in the surface layer of the building panel by pressing the lower part of the foil such that the upper part of the foil is against the surface layer, thereby forming an embossed surface and removing the foil with the ink (see Figure 4 and accompanying text). 
Claim 17:  EP 476 discloses using a digital ink head (Figure 4)
Claim 18:  EP 476 discloses a pattern and such would have vertical and horizontal extensions (Figure 4).

Claim 19:  EP 476 discloses what can reasonably be considered a decorative layer with a print (see 0029).
Claim 20  EP 476 discloses what can reasonably be considered “in register” (see 0035 regarding ink having a relationship with the finishing decoration pattern and basic decoration pattern)
Claim 21 and 23-24:  EP 476 discloses a plastic foil or film (0035).
Claim 26:  EP 476 discloses the curable polymer material (0035). EP 476 discloses the surface layer (6) is impregnated with a resin and dried, which can reasonably be considered a thermosetting resin (0010).
Claim 28-29:  EP 476 discloses the ink is curable and fixedly connected to the foil (see 0035).
Claim 30:  EP 476 discloses the curable ink is transferred to the surface layer using the substrate and then removed from the layer (Figure 4 and accompanying text).
Claim 31:  EP 476 discloses a carrier, wherein the pressing member (i.e. second matrix) is pressed against the foil and against the ink thereon (see Figure 4, 0035-0037).
Claims 32  EP 476 discloses what can reasonably be considered a press plate or press table (Figure 4 and accompanying text).
Claim 33:  EP 476 discloses a laminate floor panel (see 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 476 taken with US Patent 3,551,177 by Hechtman et al.
Examiner maintains the position as set forth above noting EP 476 discloses embossing using a foil, however, fails to explicitly state such is a metal or aluminum or a release paper.  However, Hechtman discloses using a foil for embossing/impressing the pattern on the substrate and discloses using  a foil such as a thin metal foil that is flexible, including aluminum or what can reasonably be considered a structured release paper (column 4, lines 58-62, column 6, lines 35-45).  that includes the pattern thereon for impressing and forming the decorative laminate.  Therefore, taking the references collectively, using aluminum foil or a structured release paper would have been obvious as predictable as such is known and suitable as embossing substrate for laminate patterning.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 476 taken with US Patent Application Publication 6668715 by Biro et al. or US Patent Application Publication 20140083315 by Sandler et al.
EP 476 discloses embossing a decoration pattern onto a polymer impregnated paper; however, fails to disclose the roller or cylinder as claimed.  However, Biro also discloses embossing a plastic and discloses printing ink on roller for embossing (column 4-5).  Alternatively, Sandler discloses embossing by printing an ink on a roller and curing to form the embossing pattern (Figure 1 and accompanying text) and therefore taking the references collectively, printing ink on roller/cylinder as embossing roller would have been obvious to one of ordinary skill in the art at the time of the invention as a mechanism for embossing a polymer substrate.  Such would include applying to ink to upper surface and pressing a lower surface to the polymer as claimed because the ink can be applied in a location (upper) and then pressed at a different location (lower).

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 476 taken with US Patent Application Publication 20060179773 by Pervan.
Examiner maintains the position as set forth above noting EP 476 discloses impregnating a surface paper with resin for laminate flooring; however, fails to explicitly state such is a thermosetting resin.  However, Pervan discloses a flooring with a paper surface layer that is impregnated with resin and discloses that such is known to be thermosetting resin (see 0009) and therefore taking the references collectively, using thermosetting resin would have been obvious as predictable as such is known and suitable for impregnating paper for laminate flooring.

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 476 taken with US Patent Application Publication 20080172856 by Brouckaert et al.
Examiner maintains the position as set forth above noting EP 476 discloses impregnating a surface paper with resin for laminate flooring; however, fails to explicitly state such is a melamine formaldehyde resin.  However, Brouckaert discloses a flooring with a paper surface layer that is impregnated with resin and discloses that such is known to be melamine formaldehyde resin (see 0005) and therefore taking the references collectively, using melamine formaldehyde resin would have been obvious as predictable as such is known and suitable for impregnating paper for laminate flooring.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-15 of U.S. Patent No. US Patent 10,029,484 with EP 476.  US Patent 10,029,484 discloses all that is claimed; however, fails to disclose using ink as the embossing medium.  However, EP 476 explicitly discloses ink jetting onto a foil an ink and thereafter curing to form the embossing medium and therefore using such in the process of US Patent 10,029,484 would have been obvious to one of ordinary skill in the art.
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US Patent 10,556,447.  US Patent 10,556,447 discloses all that is claimed and therefore fully encompasses, anticipates and/or makes obvious the claims as specifically drafted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718